internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-138131-02 date march legend x a b c d a b c state d1 d2 d3 d4 plr-138131-02 dear this responds to your letter submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated in state x made an s election effective d1 on d2 x and its shareholders a b c and d executed a shareholders’ agreement that defined the rights obligations restrictions terms and conditions concerning disposition of shares of x the shareholders’ agreement contained an anti-dilution clause at the time of the agreement a and b each held a shares c held b shares and d held c shares of x the anti-dilution clause was applicable to only c of a shares held by each of a and b all individuals who acquired shares of x on later dates executed agreements consenting to the anti-dilution clause on d3 x and its shareholders terminated the shareholders’ agreement on d4 all outstanding shares of x were acquired by another company x represents that the anti-dilution clause has never been invoked x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at plr-138131-02 any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusions based solely on the facts submitted and representations made we conclude that to the extent the shares of x subject_to the anti-dilution clause constitute a second class of stock any termination of x’s s election as a result of the execution of the agreement containing the anti-dilution clause constitutes an inadvertent termination within the meaning of sec_1362 accordingly under the provisions of sec_1362 x will be treated as being an s_corporation from d2 and thereafter provided that x’s s election was otherwise valid and has not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely dianna k miosi chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
